Coyne, J.
■ This is a consolidated action to recover damages for personal injuries sustained by the individual plaintiffs through the alleged,negligence of the defendants. The corporate defendant by separate motions seeks to preclude each plaintiff for failure to comply with defendant’s demand for a bill of particulars. Under the items designated “ 1 ” of the notices of motion, each plaintiff shall set forth every specification of negligence relied upon. The omnibus statement “ * * * that said defendants were careless, reckless and negligent in other respects ” is improper and is disallowed. Under the items designated “ 3 ”, each plaintiff shall specify all of the items of special damage of which she is presently informed, and supply defendant with a final bill in this respect at least thirty days in advance of the trial. Defendant is entitled to be apprised of the information requested under the item designated “ 2 ” of the notices of motion. Each plaintiff shall therefore identify the statutes, ordinances, rules and regulations claimed to have been violated by the corporate defendant. (Smith v. Woodbury Farms and Realty Corp., 265 App. Div. 885.)  This appellate decision does not appear to be limited to any peculiar set of facts as claimed by plaintiffs. (See, also, Wasserman v. Finch & Co., N. Y. L. J., Sept. 1, 1945, p. 408, col. 2, Fennelly, J.; Roden v. Bond Stores, N. Y. L. J., Oct. 26, 1944, p. 1051, col. 3, Daly, J.; Ahearn v. Manzione, N. Y. L. J., Dec. 16,1944, p. 1735, col. 7, Rtjbenstein, J.; Hal Ro Textile Gorp. v. Kramer, N. Y. L. J., Oct. 23, 1945, p. 1006, col. 3, McCitllen, J.) All of the lower court decisions mentioned were made subsequent to the enactment of section 344-a of the Civil Practice Act (L. 1943, *1012ch. 536), and presumably with cognizance of its import. Plaintiffs shall furnish the information allowed under items “ 1 ” and “ 2 ” within ten days after service of a copy of the order entered hereon, and shall furnish the information sought under item “ 3 ” within the time above specified. -In default thereof, the motions shall be deemed granted. Orders on notice.